 1

 2                                                                                      JS-6
 3
                          UNITED STATES DISTRICT COURT
 4                       CENTRAL DISTRICT OF CALIFORNIA
 5

 6
     UNITED AFRICAN-ASIAN                         Case No: 2:20-cv-10801-MWF-AGR
 7   ABILITIES CLUB, ON BEHALF OF
     ITSELF AND ITS MEMBERS;                      ORDER FOR DISMISSAL WITH
 8
     ANNA MARIE WIGGINS, An                       PREJUDICE OF ENTIRE ACTION
 9   Individual, ON BEHALF OF
10
     ROBERT AARON MCKISSICK                       [Fed. R. Civ. P. Rule 41(a)(1)(ii)]

11                       Plaintiffs,
12
            v.
13

14   SYCAMORE FIELDS, LLC; and
     DOES 1 THROUGH 10, Inclusive
15

16                       Defendants.
17
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
18
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
19
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
20
     complaint in its entirety. Each of the parties herein shall bear their own respective
21
     attorney fees and costs.
22
           IT IS SO ORDERED.
23

24
     Dated: May 25,2021
25                                          ______________________________________
26                                          Michael W. Fitzgerald
                                            United States District Judge
27

28




                                 ORDER FOR DISMISSAL                                         1
